
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 109
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2012
			Mr. Smith of New
			 Jersey (for himself and Mr.
			 Royce) submitted the following concurrent resolution; which was
			 referred to the Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  People’s Republic of China should not repatriate the North Korean refugees
		  detained in China, subjecting them to torture, imprisonment, and execution, but
		  allow their resettlement in the Republic of Korea and other
		  countries.
	
	
		Whereas the People’s Republic of China classifies all
			 North Korean refugees in China as illegal economic migrants and
			 not refugees;
		Whereas the United Nations Convention relating to the
			 Status of Refugees of 1951 and the 1967 Protocol define a refugee as a person
			 who owing to well-founded fear of being persecuted for reasons of race,
			 religion, nationality, membership of a particular social group or political
			 opinion, is outside the country of his nationality and is unable or, owing to
			 such fear, is unwilling to avail himself of the protection of that
			 country;
		Whereas the People’s Republic of China became a signatory
			 to the Convention in 1982;
		Whereas Article 3 of the United Nations Convention Against
			 Torture, Cruel, Inhumane or Degrading Treatment or Punishment states, No
			 State Party shall expel, return (refouler) or extradite a person
			 to another State where [there] are substantial grounds for believing that he
			 would be in danger of being subjected to torture;
		Whereas the Government of the People's Republic of China
			 violates its obligations under the United Nations Convention relating to the
			 Status of Refugees of 1951 and the 1967 Protocol relating to the Status of
			 Refugees by impeding access to the United Nations High Commissioner for
			 Refugees (UNHCR);
		Whereas the People’s Republic of China became a signatory
			 to the United Nations Convention Against Torture, Cruel, Inhumane or Degrading
			 Treatment or Punishment in 1988;
		Whereas in December 2011, the Democratic People’s Republic
			 of Korea announced its intention to annihilate up to three generations of a
			 family if a family member fled North Korea during the 100-day mourning period
			 following Kim Jong-il’s death;
		Whereas the eyewitness testimonies of North Korean
			 defectors have been well documented by the United Nations, the United States
			 Department of State, and the Republic of Korea, and thus determined that North
			 Koreans when repatriated to North Korea are subjected to torture, imprisonment,
			 and execution;
		Whereas the Government of the People's Republic of China
			 forcibly detains and imprisons Chinese citizens and foreign aid workers who try
			 to assist North Korean refugees inside China;
		Whereas the former United Nations Special Rapporteur on
			 North Korea, Vitit Muntarbhorn, in 2005 concluded that North Koreans in China
			 under international law are refugees sur place because while
			 they may have not fled because of persecution they face a well founded fear of
			 persecution if forced back to North Korea;
		Whereas despite urging from the international community
			 that the Government of the People’s Republic of China not return North Koreans
			 to North Korea, the Chinese Government reportedly forcibly repatriated
			 approximately 31 North Korean refugees in March 2012 who had been arrested by
			 Chinese security agents between February 8 and February 12, 2012;
		Whereas the refugees were repatriated to North Korea
			 despite a report by the United Nations High Commissioner for Refugees on
			 February 24, 2012, that it had requested the Government of China to uphold the
			 non-refoulement principle and urged a humanitarian solution for the detained
			 North Koreans;
		Whereas up to 90 percent of North Korean women refugees in
			 China fall prey to traffickers in China who sell the refugees into sexual
			 slavery;
		Whereas the Republic of Korea has repeatedly requested
			 that China stop repatriating North Korean refugees;
		Whereas under Articles 2 and 3 of the Constitution of the
			 Republic of Korea, North Koreans are considered citizens of the Republic of
			 Korea; and
		Whereas the international community has shown its
			 willingness to help China resolve this crisis as evidenced by the safe
			 resettlement of over 27,500 North Korean refugees in over 20 nations: Now
			 therefore, be it
		
	
		That—
			(1)Congress—
				(A)requests that the
			 Government of China honor its obligations under the United Nations Convention
			 relating to the 1951 Status of Refugees and the 1967 Protocol; and
				(B)requests that the
			 United States Ambassador to China submit a report within 30 days about whether
			 he is allowed to visit the North Korean refugees and on the plight of the North
			 Korean refugees; and
				(2)it is the sense of
			 Congress that—
				(A)any forced
			 repatriations of North Korean refugees should be stopped;
				(B)North Korean refugees wishing resettlement
			 in a third country should be allowed to apply for asylum in those countries
			 with the assistance of the United Nations High Commissioner for Refugees; and
				(C)the United Nations
			 High Commissioner for Refugees should be allowed to have access to all North
			 Korean refugees residing in China.
				
